In the
 United States Court of Appeals
                  For the Seventh Circuit
                          ____________

No. 01-3439
UNITED STATES OF AMERICA,
                                                Plaintiff-Appellee,
                                 v.

JERRY K. PARTEE,
                                            Defendant-Appellant.
                          ____________
            Appeal from the United States District Court
       for the Northern District of Illinois, Western Division.
          No. 00 CR 50049—Philip G. Reinhard, Judge.
                          ____________
     ARGUED APRIL 2, 2002—DECIDED AUGUST 21, 2002
                      ____________


  Before POSNER, MANION, and KANNE, Circuit Judges.
  KANNE, Circuit Judge. Defendant Jerry K. Partee plead-
ed guilty to conspiracy to distribute 50 grams or more of
crack cocaine in violation of 21 U.S.C. §§ 841(a)(1) and 846
and was sentenced to 408 months of imprisonment. He
appeals, arguing that his sentence was unconstitutional,
that the district court erred in calculating the “relevant con-
duct” of his offense, that the district court erred by imposing
a sentencing enhancement for “obstruction of justice,” and
that the district court erred by failing to reduce his sentence
for “acceptance of responsibility.” We affirm.
2                                              No. 01-3439

                        I. History
  After Partee pleaded guilty, the government introduced
evidence of relevant conduct pursuant to United States
Sentencing Guideline § 1B1.3 at Partee’s sentencing hear-
ing. This evidence included testimony from four of Partee’s
former drug associates and related to Partee’s drug activi-
ties from November 1997 until October 2000. For example,
Andre Malone stated that between November 1997 and
April 1998, he purchased 2.25 to 4.50 ounces of crack every
two or three weeks from Partee. Malone further stated that
between April 1998 and September 1998, he purchased 0.25
to 0.50 kilograms of crack per week from Partee.
   Next, William Simpson testified that he met Partee in the
summer of 1998 and shortly thereafter began processing
powder cocaine into crack for him. Simpson testified that
over a seven-month period, he processed approximately 0.25
to 0.50 kilograms of crack per week for Partee. Ellsworth
Dismuke then testified that on three occasions in 1999, he
helped Partee acquire one kilogram of crack from Dismuke’s
friend, Kenji Pace. Dismuke also stated that he personally
sold Partee 0.25 kilograms of crack in 1999 and that he
witnessed Simpson processing powder cocaine into crack for
Partee on several occasions. Finally, Perry Woodard testi-
fied that between August 2000 and October 2000, he sold
approximately $600 to $2000 worth of crack for Partee
every day. Further, Woodard stated that he observed Partee
processing powder cocaine into crack on several occasions
and that Partee obtained his cocaine from a person named
“KP.”
  Prior to Partee’s sentencing hearing, Partee indicated to
the probation officer completing his Pre-Sentence Report
(“PSR”) that he had been legally employed at Flemons’ Ex-
press during 1997 and 1998. At the sentencing hearing,
however, the government introduced testimony from Robert
Flemons, the owner of Flemons’ Express, who stated that
No. 01-3439                                                   3

Partee had never worked for him. Further, Flemons testi-
fied that he fabricated pay stubs on Partee’s behalf because
Partee told him that he needed to show the probation officer
that he had a job. Finally, the government introduced IRS
records indicating that Partee had not filed federal income
tax returns between 1997 and 1999.
  The district court initially calculated Partee’s offense level
to be 38, finding that the government’s relevant conduct
evidence proved “1.5 KG or more of Cocaine Base.” Next,
the district court found that Flemons’ testimony was truth-
ful and therefore enhanced Partee’s sentence by two levels
for obstruction of justice pursuant to United States Sentenc-
ing Guideline § 3C1.1. Finally, the district court enhanced
Partee’s sentence by two levels, finding that Partee was a
“leader in criminal activity.”1 Thus, the district court cal-
culated Partee’s offense level to be 42, and sentenced him to
408 months of imprisonment.


                        II. Analysis
                        A. Apprendi
  Partee’s first argument on appeal is that the district
court’s relevant conduct findings violated the rule set forth
in Apprendi v. New Jersey, 530 U.S. 466, 490, 120 S. Ct.
2348, 147 L. Ed. 2d 435 (2000). However, Apprendi only ap-
plies to sentences beyond the prescribed statutory maxi-
mum. See United States v. Jones, 245 F.3d 645, 651 (7th
Cir. 2001); Talbot v. Indiana, 226 F.3d 866, 869 (7th Cir.
2000). In this case, Partee was convicted of conspiracy to
distribute “50 grams or more” or crack, an offense that has
a statutory maximum sentence of life imprisonment. 21
U.S.C. § 841(b)(1)(A). However, Partee was sentenced to 408


1
  Partee does not challenge this sentencing enhancement on
appeal.
4                                                No. 01-3439

months of imprisonment, a sentence less than this statutory
maximum. Thus, because Partee’s sentence did not exceed
the statutory maximum, the district court’s relevant con-
duct findings did not violate Apprendi. See Talbot, 226 F.3d
at 869 (“[W]hen the statutory maximum is life imprison-
ment, Apprendi is beside the point.”).


                    B. Relevant Conduct
  Next, Partee contends the district court erred in finding
that 1.5 kilograms or more of crack were attributable to
him. We review a district court’s calculation of the quantity
of drugs attributable to a defendant as relevant conduct for
clear error. See United States v. Spiller, 261 F.3d 683, 691
(7th Cir. 2001). Special deference is given to findings based
upon credibility determinations, “which can virtually never
be clear error.” United States v. Smith, 280 F.3d 807, 810
(7th Cir. 2002) (quotations omitted).
  As an initial matter, we note that the district court’s rel-
evant conduct findings had no impact on Partee’s sentenc-
ing range, a fact which Partee’s counsel conceded at the
sentencing hearing. This is so because as a “career offend-
er,” Partee faced a minimum offense level of 37 under Sen-
tencing Guideline § 4B1.1, and the district court’s finding of
relevant conduct exceeding 1.5 kilograms of crack yielded
an offense level of 38. With a criminal history category of
VI, Partee’s sentencing range at those two offense levels
was identical—360 months of imprisonment to life impris-
onment.
  Turning to the merits of Partee’s claim, in calculating the
amount of drugs as relevant conduct, the district court may
consider a wide variety of information as long as that
information bears “sufficient indicia of reliability to support
its probable accuracy.” Spiller, 261 F.3d at 691. In Spiller,
we held that the testimony of four witnesses who stated
that they had purchased a certain amount of crack per week
No. 01-3439                                                 5

from the defendant had sufficient indicia of reliability to
support the district court’s relevant conduct findings. See
id. Further, in United States v. Morrison, 207 F.3d 962, 966-
69 (7th Cir. 2000), we upheld a 14-level increase in offense
level based on the PSR, which contained statements from
three of the defendant’s former drug associates, even
though the district court was unable to assess these wit-
nesses’ credibility based on first-hand observations. In do-
ing so, we noted that “corroboration of other witnesses, even
if the corroborating witnesses are of unproven credibility,
may imbue their statements with sufficient indicia of reli-
ability.” Id. at 968. Thus, because the statements in the
PSR were internally consistent and were corroborated by
other information contained in the PSR, we held that the
statements bore sufficient indicia of reliability. See id. at
968-69.
   In this case, whether viewed collectively or individually,
the testimony of Partee’s four drug associates established
Partee’s possession and distribution of many multiples of
the 1.5 kilograms necessary to obtain an offense level of 38.
For example, Malone testified that in a portion of his deal-
ings with Partee, he bought 0.25 to 0.50 kilograms of crack
per week from Partee for five months, which in total would
equal at least five kilograms of crack. Simpson explained
that he processed about 0.25 to 0.50 kilograms of crack per
week for Partee for seven months, totaling at least seven
kilograms of crack. Based on first-hand observation, the dis-
trict court found all four witnesses’ testimony to be inter-
nally consistent and credible. See United States v. Berthi-
aume, 233 F.3d 1000, 1002 (7th Cir. 2000) (“[T]he trial court
is entitled to credit testimony that is totally uncorroborated
and comes from an admitted liar, convicted felon, or a large
scale drug-dealing, paid government informant.”). Never-
theless, much of the witnesses’ testimony in this case was
corroborated. For example, Simpson testified that he proc-
essed powder cocaine into crack for Partee, and Dismuke
6                                                No. 01-3439

corroborated this testimony when he stated that he ob-
served Simpson doing so on several occasions. Similarly,
Dismuke testified that Kenji Pace sold cocaine to Partee,
and this was corroborated by Woodard, who explained that
“KP” supplied Partee with cocaine. Therefore, as in Spiller
and Morrison, the district court did not err in making its
relevant conduct findings.


         C. “Obstruction of Justice” Enhancement
  Partee’s next argument is that the district court erred in
enhancing his sentence pursuant to Sentencing Guideline
§ 3C1.1, which provides that “[i]f the defendant willfully
obstructed or impeded . . . the administration of justice
during the course of the investigation, prosecution, or sen-
tencing of the instant offense . . . increase by 2 levels.” We
give due deference to the district court’s application of the
Sentencing Guidelines and review its findings of fact for
clear error. See United States v. Thomas, 11 F.3d 1392,
1399 (7th Cir. 1993).
  The commentary to § 3C1.1 provides examples of the type
of conduct covered by the Guideline, including “providing
materially false information to a probation officer in respect
to a presentence or other investigation for the court.” Id.
cmt. n.4(h); see also Thomas, 11 F.3d at 1400. Further, the
defendant’s conduct must be willful and material for the
Guideline to apply. See id. In Thomas, we held that § 3C1.1
applied where the defendant provided false information
concerning his date of birth, date of high school graduation,
and his discharge from the military to the probation officer
during his presentence investigation. See id. We affirmed
the district court’s finding that the defendant willfully ob-
structed justice, noting that nothing in the record supported
the defendant’s assertion that his false statements were
made by mistake. See id. Further, we held that his false
statements were material because they “thwarted the pro-
No. 01-3439                                                7

bation officer from investigating the defendant’s personal
and criminal history, which are major factors in determin-
ing a defendant’s sentence.” Id. at 1400-01.
  In this case, the district court applied § 3C1.1 because of
Partee’s false statement to the probation officer that he had
worked at Flemons’ Express. In doing so, the district court
found that Partee willfully obstructed justice, crediting the
testimony of Flemons, who stated that Partee had not
worked there and that Flemons had fabricated pay stubs on
Partee’s behalf because Partee told him that he needed to
show his probation officer that he had a job. In light of the
fact that Partee’s lie to the probation officer was part of a
continuing scheme to hide his true source of income, the
district court did not clearly err in finding that Partee
willfully obstructed justice. The district court also did not
clearly err in finding that Partee’s false statements were
material, as they concerned his personal history—a major
factor in the sentencing determination. See Thomas, 11 F.3d
at 1400-01. Thus, as in Thomas, the district court correctly
applied § 3C1.1.


       D. “Acceptance of Responsibility” Reduction
  Partee’s final argument on appeal is that the district
court erred in failing to reduce his sentence for acceptance
of responsibility pursuant to Sentencing Guideline § 3E1.1,
which permits such an adjustment “[i]f the defendant
clearly demonstrates acceptance of responsibility for his of-
fense . . . .” Partee carries the burden of showing entitle-
ment to this reduction, and we review the district court’s
decision not to apply § 3E1.1 for clear error. See United
States v. Gage, 183 F.3d 711, 717 (7th Cir. 1999). As we
have stated, when, as here, “a sentencing court properly en-
hances a defendant’s offense level under § 3C1.1 for ob-
structing justice, he is presumed not to have accepted re-
sponsibility.” United States v. Ewing, 129 F.3d 430, 435 (7th
8                                                No. 01-3439

Cir. 1997) (citation omitted). Further, Partee relies solely on
his timely guilty plea to establish that he is entitled to a
reduction pursuant to § 3E1.1, and we have previously held
that merely pleading guilty is not enough for the defendant
to receive a reduction for acceptance of responsibility,
especially in the face of false statements by the defendant.
See Gage, 183 F.3d at 717. Thus, the district court correctly
declined to reduce Partee’s sentence under § 3E1.1.


                      III. Conclusion
    For the foregoing reasons, we AFFIRM Partee’s sentence.

A true Copy:
        Teste:

                         ________________________________
                         Clerk of the United States Court of
                           Appeals for the Seventh Circuit




                    USCA-97-C-006—8-21-02